 Case 1:20-cv-00810-UNA Document 5 Filed 06/23/20 Page 1 of 6 PageID #: 473



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

VOICEAGE EVS LLC,

                      Plaintiff,
                                                  C.A. No. 20-cv-810-UNA
              v.
                                                  JURY TRIAL DEMANDED
LENOVO GROUP LTD.; LENOVO
HOLDING COMPANY, INC.; LENOVO
(UNITED STATES) INC.; MOTOROLA
MOBILITY HOLDINGS, LLC; AND
MOTOROLA MOBILITY LLC,

                      Defendants.



              MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the admission

pro hac vice of Christopher A. Seidl, Andrea L. Gothing, Li Zhu, Annie Huang, and Benjamen

C. Linden of Robins Kaplan LLP to represent Plaintiff VoiceAge EVS LLC in this matter.


Date: June 23, 2020                                Respectfully submitted,

                                                   FARNAN LLP

                                                    /s/ Brian E. Farnan
                                                   Brian E. Farnan (Bar No. 4089)
                                                   919 North Market Street, 12th Floor
                                                   Wilmington, Delaware 19801
                                                   302-777-0300
                                                   302-777-0301
                                                   bfarnan@farnanlaw.com

                                                   Attorney for Plaintiff VoiceAge EVS LLC

                                   ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

Date: _________________               ___________________________________________
                                      United States District Judge
  Case 1:20-cv-00810-UNA Document 5 Filed 06/23/20 Page 2 of 6 PageID #: 474



         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Minnesota and pursuant to
Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules. In accordance with Standing Order for District Court Fund
effective 3/25/14, I further certify that the annual fee of $25.00 has been paid X to the Clerk
of Court, or, if not paid previously, the fee payment will be submitted         to the Clerk’s Office
upon the filing of this motion.




Date: __June 18, 2020____                             _______________________
                                                      Christopher A. Seidl
                                                      Robins Kaplan LLP
                                                      800 LaSalle Avenue, Suite 2800
                                                      Minneapolis, MN 55402
                                                      Telephone: (612) 349-8500
                                                      Facsimile: (612) 339-4181
                                                      CSeidl@RobinsKaplan.com
  Case 1:20-cv-00810-UNA Document 5 Filed 06/23/20 Page 3 of 6 PageID #: 475



         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Minnesota and pursuant to
Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules. In accordance with Standing Order for District Court Fund
effective 3/25/14, I further certify that the annual fee of $25.00 has been paid X to the Clerk
of Court, or, if not paid previously, the fee payment will be submitted         to the Clerk’s Office
upon the filing of this motion.




       06/23/2020
Date: ______________


                                                      2440 W El Camino Real, Suite 100
                                                      Mountain View, CA 94040 Telephone:
                                                      (650) 784-4011 Facsimile:
                                                      (650)784-4041
                                                      AGothing@RobinsKaplan.com
  Case 1:20-cv-00810-UNA Document 5 Filed 06/23/20 Page 4 of 6 PageID #: 476



         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Minnesota and pursuant to
Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules. In accordance with Standing Order for District Court Fund
effective 3/25/14, I further certify that the annual fee of $25.00 has been paid X to the Clerk
of Court, or, if not paid previously, the fee payment will be submitted         to the Clerk’s Office
upon the filing of this motion.




       06/22/2020
Date: ______________                                  ________________________________
                                                      Li Zhu
                                                      Robins Kaplan LLP
                                                      2440 W El Camino Real, Suite 100
                                                      Mountain View, CA 94040
                                                      Telephone: (650) 784-4040
                                                      Facsimile: (650 784-4041
                                                      LZhu@RobinsKaplan.com
  Case 1:20-cv-00810-UNA Document 5 Filed 06/23/20 Page 5 of 6 PageID #: 477



         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of New York, Minnesota and
Wisconsin and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court
for any alleged misconduct which occurs in the preparation or course of this action. I also certify
that I am generally familiar with this Court’s Local Rules. In accordance with Standing Order
for District Court Fund effective 3/25/14, I further certify that the annual fee of $25.00 has been
paid X to the Clerk of Court, or, if not paid previously, the fee payment will be submitted
to the Clerk’s Office upon the filing of this motion.




Date: June 23, 2020
                                                     Annie Huang
                                                     Robins Kaplan LLP
                                                     399 Park Avenue, Suite 3600
                                                     New York, NY 10022
                                                     Telephone: (212) 980-7400
                                                     Facsimile: (212) 980-7499
                                                     AHuang@RobinsKaplan.com
  Case 1:20-cv-00810-UNA Document 5 Filed 06/23/20 Page 6 of 6 PageID #: 478



         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Minnesota and pursuant to
Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules. In accordance with Standing Order for District Court Fund
effective 3/25/14, I further certify that the annual fee of $25.00 has been paid X to the Clerk
of Court, or, if not paid previously, the fee payment will be submitted         to the Clerk’s Office
upon the filing of this motion.




Date: June 17, 2020_______                            _/s/ Benjamen C. Linden________________
                                                      Benjamen C. Lin den
                                                      Robins Kaplan LLP
                                                      800 LaSalle Avenue, Suite 2800
                                                      Minneapolis, MN 55402
                                                      Telephone: (612) 349-8500
                                                      Facsimile: (612) 339-4181
                                                      BLinden@RobinsKaplan.com
